IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PENNSYLVANIA COACH LINES, INC.,            : No. 88 WM 2019
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF THE               :
FIFTH JUDICIAL DISTRICT OF                 :
PENNSYLVANIA, COUNTY OF                    :
ALLEGHENY, CIVIL DIVISION,                 :
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ELIZABETH FORWARD SCHOOL                   :
DISTRICT,                                  :
                                           :
                   Participant             :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2019, the Application for Leave to File

Original Process is GRANTED, and the Emergency Petition for Writ of Prohibition is

DENIED.